Citation Nr: 0212204	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(Additional issues of entitlement to service connection for a 
left hip disability as secondary to service connected 
lymphoma, service connection for a bilateral knee disability 
as secondary to service connected lymphoma and entitlement to 
nonservice connected pension will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had periods of active duty for training in the 
early 1960's.  His  DD-214 shows active service from December 
1966 to November 1972, although an enlistment examination is 
noted to be dated in September 1965.  He also had active duty 
for training in May 1980.  

The current appeal arose from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO, in pertinent 
part, denied entitlement to service connection for PTSD.  The 
veteran filed a notice of disagreement with this decision in 
October 2001.  

In June 2002, the veteran testified at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
held at the RO, regarding another matter on appeal.  At this 
hearing, it was pointed out that the claim for PTSD, in 
addition to other claims, remained pending and that the RO 
needed to issue a statement of the case addressing this 
matter.  The PTSD claim was addressed in this hearing.  A 
statement of the case addressing the PTSD was furnished in 
June 2002 and the veteran perfected this claim by filing his 
substantive appeal the same date.  

The Board is undertaking additional development on the 
matters of entitlement to service connection for left hip 
disability as secondary to service connected lymphoma, 
service connection for a bilateral knee disability as 
secondary to service connected lymphoma and entitlement to 
nonservice connected pension, pursuant to authority granted 
by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing that claim.


FINDING OF FACT

The probative, competent evidence of record establishes that 
the veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f), added 
May 19, 1993, 58 Fed. Reg. 29110 (May 19, 1993), and as 
amended effective March 7, 1997, 64 Fed. Reg. 32,807-32,808 
(June 18, 1999) as amended 61 Fed. Reg. 52700 (October 8, 
1996); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's DD-214 reveals that he served in Vietnam from 
June 1967 to February 1969 and from November 1970 to October 
1971.  He was awarded the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal with 60 
Device.  His military occupational specialty was WHL tractor 
operator.  

Service medical records reflect no findings or complaints of 
any psychiatric problems.  The October 1972 separation 
examination revealed a normal psychiatric examination.  The 
accompanying report of medical history was negative for any 
complaints of depression, excessive worry or nervous trouble 
of any sort.

Reserve records concern an injury that the veteran sustained 
in May 1980 when he slipped on a bridge and punctured the 
right side of his face on a spike.  No psychiatric findings 
surrounding this incident were reported.  An April 1981 VA 
examination for residuals of this injury reveals no 
psychiatric findings.  

Private medical records primarily reveal that the veteran was 
diagnosed with lymphoma in December 1985, after a cancerous 
tumor was found on his spinal cord.  An emergency room record 
from December 1985 noted the veteran to be married with no 
history of smoking or drinking and a noncontributory family 
history.  He underwent a laminectomy, followed by radiation 
treatment and chemotherapy for lymphoma between December 1985 
and August 1986.  No psychiatric pathology was noted in any 
of these records, nor in subsequent records from December 
1987 through 1988.  A July 1988 follow-up report noted the 
veteran to generally be feeling well.  

A May 1989 VA Agent Orange comprehensive examination cited 
under "psychological problems" complaints of 2 to 3 
nightmares a year related to Vietnam.  Generally, the veteran 
was noted to be a well developed, well nourished male with no 
apparent abnormalities.  He was alert, oriented with a mild 
to moderate speech impediment noted, with mood appropriate to 
effect.  No diagnosis of any psychological pathology was 
made.  

In April 1990, the veteran underwent what appears to be a 
reserve examination, with normal psychiatric findings 
reported on objective examination.  The accompanying report 
of medical history was negative for any complaints of 
depression, excessive worry or nervous trouble of any sort.

VA examinations dated in November and December 1990 addressed 
physical residuals of the veteran's lymphoma, with no 
psychiatric findings noted on general examination.  His 
nervous system was described as "grossly normal."  
Occupationally, he was noted to work as a driver for a local 
newspaper.  

A VA examination dated in November 1998 primarily addressed 
orthopedic complaints.  Sleep problems were reported to be 
due to back pain.  The veteran's social history was negative 
for alcohol or tobacco.  A mental status examination revealed 
him to be alert and oriented, with language that was fluent 
and appropriate.  

In October 2000, the veteran filed a claim for service 
connection for PTSD and described his symptoms as "problems 
coping with life and feel that it is due to problems 
associated with things that happened in Vietnam."  He 
described having frequent flashbacks, sleepless nights, 
nightmares of Vietnam and problems with large groups.  He 
indicated that these problems caused trouble sleeping and 
affected his work.  He stated that he was in a company that 
was under fire frequently and that he was blown off a "290 
scraper."  He also indicated he saw some buddies get killed.  
He submitted a stressor statement in conjunction with this 
claim, that further elaborated on his claimed stressors.  He 
described the scraper incident as happening when he was 
riding a tractor when a Vietnamese boy trying to sell him a 
coat triggered a grenade explosion that killed the boy.  He 
also described being ambushed while paving a road and having 
lost some members of his unit, including a good friend having 
died in his arms.

VA treatment notes reveal ongoing treatment for various 
orthopedic problems, with resulting chronic pain between 2000 
and 2002.  In April 2000, the veteran was noted to be 
enrolled in a pain management clinic, which addressed the 
effects of pain on daily activities and resulting emotional 
fall out.  He was diagnosed with chronic pain disorder.  None 
of these treatment records show a diagnosis of PTSD.

In March 2001, the veteran underwent a VA examination for 
PTSD, with his claims file and DD-214 reviewed prior to the 
examination.  The Mississippi Combat Stress Scale was 
administered.  The veteran denied a prior history of 
psychiatric care.  

His physical health problems were noted as well documented in 
the claims file.  His pre-military history was described as 
normal and enjoyable.  His claimed stressors were noted on 
claims file review to be those that were cited in his 
stressor statement.  Post military, he was noted to have some 
legal problems involving a car he had bought and some bad 
checks he had written.  He gave a history of attending a 
trade school for two years, to become a diesel mechanic and 
National Guard service from 1973 to 1999.  

He described having worked full time as a mechanic and having 
built tabletops for 10 years.  He indicated that he had 
worked for the past 13 years as a truck driver for a 
newspaper company, and had retired in March 2001 for physical 
reasons.  He was noted to have been married two times, with 
his current marriage in its fourth year.  He appeared to have 
a high degree and a high quality of social relationships, 
activities and leisure pursuits.  He was an assistant 
district commissioner in the Boy Scouts and had been a 
scoutmaster for a long time.  He denied problematic substance 
abuse.  He did have a significant history of medical 
problems, including cancer.  He denied inpatient or 
outpatient psychiatric care.  He also denied a history of 
assaultiveness and suicide attempts.  It appeared that his 
current psychosocial functional status was in the normal 
range.  

On mental status examination, the veteran was noted to meet 
the DSM-IV stressor criteria for PTSD.  Regarding PTSD 
symptomatology, he reported intrusive thoughts and 
recollections about Vietnam, stating "I think about Vietnam 
sometimes, it comes and goes."  He reported nightmares.  He 
denied flashbacks.  Regarding avoidance, he did tend to avoid 
conversations about Vietnam.  He was comfortable around 
crowds and could watch shows and movies about Vietnam.  He 
could attend fireworks displays although he indicated that 
unexpected noises bothered him a little.  He viewed himself 
as able to fit in pretty good with most people.  He was able 
to get emotionally close to others and felt that his trust of 
others was normal, although he observed that one had to be 
careful not to get hurt by others.  

He denied hypervigilance and denied having any feelings of 
rage associated with PTSD.  He indicated that when angry, he 
walked away and did not take his anger out on others.  
Regarding feelings of depression, he indicated that he 
sometimes gets depressed over bills he has to pay.  He did 
not show signs of survivor guilt, but expressed thankfulness 
to God that he made it out of Vietnam in one piece.  

The examiner observed that the veteran did not meet the 
diagnostic criteria for PTSD at the time of this examination.  
He did have several symptoms of PTSD that appeared to be 
frequent and mild in nature.  The Mississippi Combat Stress 
Scale yielded findings that placed the veteran in the well-
adjusted group, and the score did not support a diagnosis of 
PTSD.  There was no Axis I diagnosis or Axis II diagnosis 
rendered.  His Global Assessment of Functioning (GAF) score 
was 75, no more than mild impairment due to symptoms of PTSD.  
He was capable of managing his benefit payments and best 
interests.  Following combat exposure, it appears that his 
psychosocial functional status and quality of life were 
impaired due to physical limitations.  The clinical interview 
as well as psychological assessment did not support a 
diagnosis of PTSD.  

A May 2002 decision by an Administrative Law Judge for the 
Social Security Administration reflects that the veteran was 
awarded disability benefits effective February 2001.  The 
enumerated disabilities reflected in the evidence considered 
by this determination were primarily orthopedic problems and 
residuals of lymphoma.  The recitation of evidence did not 
include findings of any psychiatric disability and no 
diagnosis of a psychiatric disorder was shown.  

The veteran testified at his Travel Board hearing in June 
2002 regarding his PTSD claim.  He testified regarding his 
stressors that he had written about in his stressor 
statement.  Regarding symptoms, he testified that he had 
nightmares of Vietnam, and also described that helicopter 
sounds triggered memories of Vietnam.  He testified that he 
doesn't feel comfortable in crowded situations.  He denied 
ever getting violent and also denied current use of alcohol 
or any use of drugs.  

He denied having ever been under a treatment program of any 
sort for PTSD.  He also denied ever having taken any 
medication for any mental disorder.  He indicated that he did 
not know whether he had ever been diagnosed for PTSD, but was 
aware that the VA examination had found him not to meet the 
criteria for PTSD.  

He testified that he had been awarded Social Security 
disability benefits recently but didn't think that PTSD was 
part of his disability picture.  He acknowledged having a 
good relationship with his wife and her children.  Towards 
the end of his testimony, he appeared uncertain as to why he 
applied for service connection for PTSD.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1153.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 C.F.R. § 3.304(d).




The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term. 
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of Sec. 
3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor. 38 C.F.R. § 3.304(f), (effective 
prior to March 7, 1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis. 38 C.F.R. § 4.125(a), 
effective November 7, 1996.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) recently codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing service-connection for PTSD exists, or was 
brought to the attention of the RO or the Board but not 
requested.  The RO notified the appellant of the evidence 
needed to substantiate the claims by virtue of rating 
decisions, a statement of the case, and other pertinent 
correspondence, that discussed the evidence considered since 
the initial decision on appeal, and requests for assistance 
in development of evidence to support his claims.  The 
statement of the case also advised him of the revised duty to 
assist provisions of the VCAA.  The appellant was afforded 
the opportunity to submit arguments in support of the claims, 
and in fact did so.  He testified at a personal hearing 
before this Board Member, in which had admitted having never 
seeking treatment or medication for any psychological 
problems such as PTSD.

The appellant was afforded the opportunity to identify 
outstanding evidence crucial to the claims through RO 
correspondence.  He did not advise the Board or the RO that 
anyone treated him for PTSD or recommended that he seek such 
treatment.  


Further, he received a VA psychiatric examination that will 
permit an informed determination of the claims for 
entitlement to service connection for PTSD.  For reasons that 
will be apparent, there is no requirement to obtain 
additional verification of stressors before a determination 
can be made.

In a letter dated in October 2000, the RO advised him that he 
was to provide detailed statements regarding his claimed 
stressors and also advised him that it was his duty to obtain 
pertinent medical evidence from private physicians and that 
the RO would obtain any records from a VA facility that he 
identified as having treated him for PTSD.  He did provide 
the RO with a detailed list of claimed stressors in reply to 
the RO's October 2000 letter.  He did not identify any 
treatment when he responded by recalling events in service 
that he considered stressful.  Nor does the record show he 
identified pertinent evidence at his Travel Board hearing 
held in June 2002.

A determination by the Social Security Administration is of 
record, which enumerates the specific disabilities and 
recited the evidence considered in its determination.  There 
was no mention of PTSD or of any other psychiatric or 
psychological pathology in this determination.  In view of 
this, an attempt to obtain the medical records used in this 
decision would be of no benefit to this claim.  

Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claims has 
been identified and obtained.  The Board finds that VA can 
provide no further assistance that would aid in 
substantiating the claim.  There has been a comprehensive 
examination.  The Board asked the veteran to assist, and he 
has offered assistance through his correspondence, which did 
not indicate he had outstanding records regarding PTSD.  No 
additional evidence was submitted to the Board after the RO 
transferred the case.

As a result, the Board believes the record is complete to the 
extent possible.  The veteran has not mentioned any relevant 
evidence that exists but not already obtained that would be 
crucial in the claims.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).
The RO developed the claim conscientiously and sought to 
obtain information from various sources that would be 
helpful.  No other relevant but outstanding records have been 
mentioned to warrant expenditure of additional adjudication 
resources. Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The veteran has not disputed that VA has completed the 
development required.  See Dixon v, Gober, 14 Vet. App. 168, 
173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).

It is clear from the record that the RO's communications with 
the veteran in the aggragte have advised him to submit 
evidence in support of his claim.  He has been advised of 
what evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for him.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 01-
997 (U.S. Vet. App. June 19, 2002).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claims, and has assisted him through seeking 
information and providing him with information.  Here there 
is no competent evidence, lay or medical, of any currently 
diagnosed psychiatric disability including PTSD or evidence 
of persistent recurrence of symptoms.  Although the RO was in 
the process of obtaining unit information to confirm the 
stressors, this action appears to have been halted when the 
results of the March 2001 VA examination returned with 
findings of no diagnosis of PTSD.  Thus, a further search for 
unit records for stressor verification purposes is not 
necessary to make a decision in the claim, because even if 
the existence of stressors were to be conceded, the claim 
would fail due to the lack of a current diagnosis of PTSD.  
See 38 U.S.C.A. § 5103A(d)(West Supp. 2002) and 66 Fed. Reg. 
45625-45628 (Aug. 29, 2001) which discusses this section of 
the VCAA and its implementing regulation codified at 38 
C.F.R. § 3.159(c)(1)(2); § 3.159(d).
As noted previously, his statements regarding claimed PTSD do 
not elaborate on persistence, but recall past events he 
claims were stressful.  The RO advised him of the reasons the 
claim was denied and he has not responded with any 
information that suggests medical evidence relevant to the 
claim exists.  In view of the foregoing, the Board finds that 
the appellant will not be prejudiced by its actions, and that 
a remand for the RO to adjudicate his claims under the new 
law would only serve to further delay resolution of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

Here, the veteran does not currently have a diagnosis of PTSD 
although he reported having experienced stressors during 
service.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 
YR v. West, 11 Vet. App. 393 (1998) holds that to establish 
service connection for PTSD, an opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  However here the question is whether the 
disability exists not whether the alleged stressor occurred.

The Board will point out for the veteran's information that 
the recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors which the veteran has not 
mentioned. Also in Cohen it was pointed out that the 1996 
amending of VA rating criteria pertaining to mental disorders 
included adoption of the nomenclature of DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, 1994), and that § 3.304(f) 
did not specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Hart v. 
West, 14 Vet. App. 1 (2000) noting that VA regulations as 
amended in 1996 adopted this nomenclature which provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been exposed to a traumatic event in which 
they experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response must have involved intense 
fear, helplessness, or horror.

The record shows the veteran was afforded a VA examination in 
March 2001, which included claims file review, administration 
of the Mississippi Combat Stress Scale and examination.  This 
VA examination yielded findings that the veteran was in the 
group of well-adjusted individuals, with some mild symptoms 
of PTSD, but no actual Axis I diagnosis or Axis II diagnosis 
of any psychiatric disorder.

The veteran did not indicate he had support for a PTSD 
diagnosis from any clinician that would rebut these findings 
shown in the March 2001 VA examination.

The evidentiary record shows that there was no indication in 
the record of current PTSD.  A diagnosis of PTSD meeting 
established criteria is an essential element to establish 
service connection as is current existence of the disability.  
The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  The record does not include a current diagnosis 
of the disorder or any psychiatric disability.

Although the question of a stressor's existence remains an 
adjudication determination, the issue here is the current 
existence of PTSD, which is a medical determination.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
Fossie v. West, 12 Vet. App 1 (1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The Board finds, for the reasons discussed below, the 
evidence preponderates against the claim of entitlement to 
service connection; thus, it does not require application of 
the benefit of the doubt rule.  See for example the 
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen, 10 
Vet. App. at 142-43 and Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).

The benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies 
here in the same manner as to any other determination 
material to resolution of a claim for VA benefits.  However, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Kessel v. West, 13 Vet. App. 9, 17-19 (1999) 
(noting the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

Where the determinative issue involves causation, nexus or a 
medical diagnosis, as is the case in the veteran's claim, 
competent medical evidence is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The claimant does not meet this 
burden by merely presenting lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable weight in the merits adjudication.

Here, the competent medical evidence addressing the question 
of PTSD is the report of the March 2001 VA psychiatric 
examination which determined after testing, clinical 
examination, and claims file review, that the veteran does 
not meet the criteria for any psychiatric diagnosis, much 
less PTSD.  All that was shown on this examination were some 
discrete symptoms of PTSD, such as nightmares, but with 
overall normal psychiatric findings.  The examiner repeatedly 
stated that the veteran did not meet the DSM-IV criteria for 
PTSD.  There is no medical evidence to rebut this finding; to 
the contrary, the rest of the medical evidence indicates that 
other than some nightmares, the veteran was psychologically 
normal and functioning well in society.  


In view of this evidence, the Board is left with the belief 
that the veteran has not met the essential criteria for a 
favorable result.  The record does not have current medical 
evidence to suggest PTSD, which is a critical element to 
establish entitlement to service connection and essential to 
go forward with additional development.  See for example 
Savage v. Gober, 10 Vet. App. 488 (1997) for a discussion of 
an exception to the general rule of Caluza, recently 
clarified in Voerth v. West, 13 Vet. App. 117 (1999).  See 
Brammer, Rabideau and Kessel, all supra.

The veteran's own opinions and statements will not suffice.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, one is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical diagnosis 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran has a current diagnosis or 
disability of PTSD.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Thus, the Board concludes there is currently no credible 
support for the diagnosis of PTSD currently under the 
applicable diagnostic criteria, which is a critical element 
that must be present to support the claim.

Accordingly, the appeal is denied as, for reasons stated, the 
Board finds there is no competent evidence, lay or medical, 
that the veteran has PTSD or persistent recurring symptoms.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

